                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

JAMES ROBINSON, on behalf of himself
and all others similarly situated,

        Plaintiff,

                vs.                                           No. 1:19-cv-10749-FDS

NATIONAL STUDENT
CLEARINGHOUSE,

        Defendant.


      DECLARATION OF STUART T. ROSSMAN SUBMITTED IN SUPPORT OF
       PLAINTIFF’S MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND
         REIMBURSEMENT OF EXPENSES INCURRED ON BEHALF OF
                 THE NATIONAL CONSUMER LAW CENTER

        I, Stuart T. Rossman, declare as follows:

        1.      I am one of the counsel for James Robinson, the named Plaintiff and the Class

Representatives for the Settlement Class in this action. I submit this Declaration in support of

Plaintiffs’ Petition for an Award of Attorneys’ Fees and Reimbursement of Expenses Incurred on

Behalf of the National Consumer Law Center (“NCLC”).

        2.      The facts contained in this Affidavit are within my personal knowledge, and I

could testify to these facts if called to do so under oath.

        3.      NCLC is co-counsel in this case with the firms of Francis Mailman & Soumilas

and Justice Catalyst Law.

        4.      In addition, my colleague, Joanna Darcus, a staff attorney who began to practice

law in 2012, performed associate-level work on this case. Joanna is a member of NCLC’s

Student Loan Borrower Assistance Project. From 2017-2019 she was the Massachusetts Legal

Assistance Project Equal Justice Fellow at NCLC. Previously she was a Supervising Attorney at
Community Legal Services, Inc. of Philadelphia. Joanna is a graduate of Williams College and

the Duke University School of Law

       5.      We were assisted by Maggie Eggert, an NCLC paralegal.

       6.      Although the attorneys and staff employed by the National Consumer Law Center

worked closely with our co-counsel at every step of the litigation, all of us scrupulously avoided

unnecessary duplication of effort.

       7.      In my opinion, this action was prosecuted expertly and efficiently, and the time

expended and expenses incurred in relation to this matter were reasonable and necessary to

litigate the sophisticated and complex issues presented and to provide fair and adequate relief to

class members.

       8.      I have been admitted to practice before the Massachusetts Supreme Court since

1978. I also am authorized to practice before the United States District Court for the District of

Massachusetts (1979), the First Circuit Court of Appeals (1979), the United States Supreme

Court (1984), the United States Court of Claims (1984), the Sixth Circuit Court of Appeals

(2000), the Ninth Circuit Court of Appeals (2004), the Second Circuit Court of Appeals (2010),

the Fourth Circuit Court of Appeals (2011); and the Federal District Court for the Western

District of New York (2016). I presently am, and always have been, a member in good standing

in every bar and court to which I have been admitted to practice law.

       9.      I am a graduate of the Harvard Law School (J.D., cum laude, 1978) and the

University of Michigan (B.A. magna cum laude, 1975).

       10.     From 1978 to 1991 I was first an associate, and then a partner, in the litigation

department at the Boston law firm of Gaston & Snow. My practice consisted entirely of civil

trial cases, including, but not limited to, litigation on behalf of consumers injured by unfair and




                                                2
deceptive business practices.

       11.     From 1991 to 1999 I served as an Assistant Attorney General in the

Massachusetts’ Attorney General’s Office. From 1991 to 1995 I was Chief of the Trial Division,

representing government agencies in a wide variety of civil litigation cases, primarily in

defensive, but also in affirmative, matters. The nature of the cases I supervised or tried included

a full spectrum of tort and contract claims brought against the Commonwealth. The practice also

included representation of government agencies in employment disputes, environmental and civil

rights violation claims.

       12.     From 1995 to 1999 I was Chief of the Business and Labor Protection Bureau.

The newly created Bureau focused on combating white-collar economic fraud through criminal

and civil enforcement. It consisted of the Insurance Fraud Division, the Unemployment Fraud

Division, the Medicaid Fraud Control Unit and the Fair Labor and Business Practices Division.

       13.     Since 1993 I have been a member of the adjunct faculty at the Northeastern

School of Law teaching annual courses in Civil Trial Advocacy and serving as the Givelber

Distinguished Lecturer on Public Interest Law in 2010. Beginning in 2015 I have been a visiting

lecturer at the University of Michigan Law School teaching a seminar on Consumer Class

Actions. I also have lectured frequently and/or chaired litigation oriented educational programs

for PLI, the American Association for Justice, the National Association of Consumer Advocates,

the National Legal Aid and Defenders Association, Massachusetts Continuing Legal Education,

the Massachusetts Bar Association and the Boston Bar Association, among others.

       14.     On July 1, 1999, I became the Director of Litigation at NCLC where I am

responsible for coordinating and litigating cases on behalf of income and/or age qualified

individuals, primarily in the areas of consumer financing, utilities regulation and affordable




                                                3
housing. In that capacity, I have been qualified to file appearances, pro hac vice, on behalf of

consumers in numerous consumer cases, today most often in complex or appellate litigation,

including matters formerly or currently pending in the United States District Courts for the

Eastern, Western and Southern Districts of New York, New Jersey, Eastern District of

Pennsylvania, Puerto Rico, Georgia, Maine, Connecticut, Central District of Tennessee, Northern

District of Illinois, Kansas, the Central and Northern Districts of California and the Western

District of Washington. In addition, I have been qualified to file appearances, pro hac vice, on

behalf of consumers in class actions filed in the state courts of California, Ohio, Rhode Island,

Washington and Wisconsin. Finally, I have participated in numerous consumer cases filed in the

United States District Court for Massachusetts and the courts of the Commonwealth of

Massachusetts.

       15.     NCLC has been referred to as the “leading non-profit low-income consumer

advocacy organization in the country. Memorandum and Order, January 27, 1999, Mazola, et al

v. The May Department Stores Company, United States District Court for the District of

Massachusetts, 97-CV-10872-NG (J. Gertner).         NCLC has been representing low-income

consumers before government agencies, Congress and state legislatures since 1969. It has

appeared in the United States Supreme Court and federal and state courts and has successfully

presented many important cases affecting consumer borrowers. It provides consultation and

assistance to legal services, private and government attorneys in all fifty states. NCLC publishes

a nationally acclaimed series of manuals on all major aspects of consumer credit and sales. It

also conducts training sessions nationally on the rights of consumer borrowers for attorneys,

paralegals and other counselors. NCLC works closely with lawyers representing low- income

consumers, and with federal and state officials, labor unions, and community and civil rights




                                                4
organizations to promote justice for consumers.            NCLC maintains offices in Boston,

Massachusetts and Washington, D.C.

       16.     The Center’s staff of over 55 permanent employees includes 32 attorneys who

possess over 250 cumulative years of specialized consumer law expertise, and one

energy/utilities advocate. In addition, a changing mix of special projects attorneys, consultants,

fellows, and temporary hires normally supplements the regular staff. NCLC is governed by a

volunteer national board of directors that includes a past president of the American Bar

Association, a former Arizona Solicitor General, as well as bar association representatives and

clients from low-income communities.

       17.     In my capacity as Litigation Director of the NCLC , I have co-counseled with and

advised attorneys on cases in around the country and I am well acquainted with the resources,

time and money required to successfully pursue claims.

       18.     In 2018, NCLC set a billing rate of $700/hour for attorneys with more than 20

years of experience and $550/hour for attorneys with 8-10 years of experience based on a survey

of similar plaintiff's consumer advocates in small litigation firms in the Greater Boston area. At

the same time, the billing rate for our clerks and paralegals was set at $220/hour, consistent with

the going rate for such services provided in our practice area.

       19.     The hourly rates established by NCLC are based, in part, on an informal annual

survey we perform to determine the standard rates charged in the Boston legal community by

private practice consumer advocates with comparable levels of experience and a recognized

competence in consumer law, consumer litigation and consumer class actions.The rates also are

compared with the Laffey Matrix, a matrix of hourly rates for attorneys of varying experience

levels prepared by the Civil Division of the United States Attorney’s Office for the District of




                                                 5
Columbia for use in cases in which a “fee-shifting” statute permits the prevailing party to recover

“reasonable” attorney’s fees. The most recent Laffey Matrix, updated using cost of living

adjustments measured by the Consumer Price Index for All Urban Consumers announced by the

Bureau of Labor Statistics for May of each year, through May, 2020, provides for the following

general practice attorney fee rates in the Washington/Baltimore area:

               Experience                        Rate
               31+ years                       $637.00/hr.
               21-30 years                     $595.00/hr.
               16-20 years                     $566.00/hr.
               11-15 years                     $510.00/hr.
               8-10 years                      $433.00/hr.
               6-7 years                       $372.00/hr.
               4-5 years                       $365.00/hr.
               2-3 years                       $353.00/hr.
               Less than 2 years               $319.00/hr.
               Paralegals & Law Clerks         $173.00/hr.

U.S. Attorney’s Office, District of Columbia, Laffey Matrix 2015-2020
https://www.justice.gov/usao-dc/page/file/1189846/download.
Link Accessed April 16, 2020

       20.     The United State Consumer Law Attorney Fee Survey Report 2017-2018,

conducted and authored by Ronald L. Burdge, Esq., is intended to provide timely, relevant and

accurate date and information to inform and guide practical, management and planning decisions

by consumer law attorneys, including private practitioners, non-private practitioners, the

judiciary and government workers. The survey has been performed since 1999 and consists of

survey participant data from all 50 states and the geographic areas of the District of Columbia,

Puerto Rico and the U.S. Virgin Islands.

       21.     The United States Consumer Law Attorney Fee Report was reviewed prior to

publication by the National Association of Legal Fee Analysis which announced its support of

the methodology used in the data collection and analyses performed.            The United States

Consumer Law Attorney Fee Survey also is Section 50 Certified having met all current U.S.


                                                  6
Federal Section 508 certification guidelines.

       22.     A current copy of the United States Consumer Law Attorney Fee Survey for

2017-2018, can be found at:

https://burdgelaw.com/wp-content/uploads/2019/10/US-Consumer-Law-Attorney-Fee-Survey-

Report-2017-2018.pdf

       23.     According to the United States Consumer Law Attorney Fee Survey for 2017-

2018, the average attorney rate for all consumer attorneys in large firms (more than 4 full time

attorneys) in Massachusetts with 36-40 years of experience was $700/hr. and for attorneys with

6-10 years of experience working at such firms the average was $263/hr.

       24.     Based upon the computerized daily time records contemporaneously maintained

by myself and my colleagues at NCLC, a summary of the time and labor devoted to this

litigation through March 31, 2020, and our respective hourly rates, is as follows:

   Attorney            Hourly Rate Requested         Number of Hours To date Lodestar
   Stuart Rossman              $700                           64.40           $45,080.00
   Joanna Darcus               $550                           39.20          $21,560.00
   Maggie Eggert               $220                          4.70             $1,034.00
   Total lodestar                                                            $66,640.00

       25.     I anticipate that I will participate in the future settlement proceedings in this case,

including, but not limited to, the preliminary approval of notice, responding to objections if any,

the final approval and the administration of the settlement itself if approved. I anticipate that my

time and labor devoted to such activities will take approximately fifteen (15) additional billable

hours at my currently hourly rate of $700 or $10,500.00. Therefore, NCLC’s final total lodestar

though the completion of this litigation would be $77,140.00.

       26.     Based upon the computerized accounting records maintained by NCLC, a

summary of the out of pocket expenses incurred during the course of his action for travel to




                                                 7
participate in the mediation session held in Philadelphia, PA, totaled $254.75. NCLC does not

expect to incur additional, material expenses during the remainder of this litigation.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct, and was executed in Boston, Massachusetts on the date set forth

below.



Date: April 17, 2020                                            /s/ Stuart T. Rossman
                                                                Stuart T. Rossman BBO #430640




                                                 8
